Citation Nr: 1415422	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  05-06 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral pes planus, to include an initial compensable evaluation prior to April 24, 2006, an evaluation in excess of 10 percent as of April 24, 2006, and an evaluation in excess of 30 percent as of November 23, 2012.  

2.  Entitlement to an initial disability evaluation in excess of 30 percent for mild nuclear sclerotic cataracts and vitreous cells, most likely related to sarcoidosis and potential lupus.  

3.  Entitlement to an initial compensable disability evaluation for a scar on the left nostril now characterized as entitlement to an initial evaluation in excess of 50 percent for scars of the nose and forehead.  

4.  Entitlement to an initial compensable rating for a scar on the right second toe now characterized as entitlement to an initial disability evaluation in excess of 20 percent for painful scars.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel


INTRODUCTION

The Veteran had active service from June 1979 to December 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

With regard to the mild nuclear sclerotic cataracts and vitreous cells issue, the RO granted service connection for mild nuclear sclerotic cataracts and vitreous cells most likely related to sarcoidosis and potential lupus by rating decision dated in March 2004 and assigned a noncompensable disability evaluation effective as of December 23, 2003.  The Veteran disagreed with this decision and perfected an appeal.  Subsequently, in a June 2012 rating decision, the RO increased the Veteran's disability evaluation for mild nuclear sclerotic cataracts and vitreous cells to 30 percent disabling, effective as of May 31, 2012.  In September 2012, the Board granted an initial evaluation of 30 percent for the Veteran's nuclear sclerotic cataracts and vitreous cells, prior to May 31, 2012.  This matter is not final, however, as the Board has yet to address whether the Veteran is entitled to an initial disability evaluation in excess of 30 percent.  A claim is still pending when the arguments are bifurcated and addressed by the Board in separate decisions.  

In addition to the physical claims file, electronic paperless files (Virtual VA and the Veterans Benefits Management System (VBMS)) are associated with this claim.  The Board has reviewed the additional evidence associated with these systems, including a February 2014 statement from the Veteran's representative, in reaching its decision.  

As previously discussed in the September 2012 Board remand, the Veteran raised the issues of entitlement to service connection for sleep apnea, metatarsalgia and nasal septum deviation in a December 2011 correspondence.  These issues have still not been adjudicated by the Agency of Original Jurisdiction (AOJ), and as such, the Board does not have jurisdiction over them.  They are again REFERRED to the AOJ for appropriate action.  

The issue of entitlement to an initial compensable rating for a scar on the right second toe now characterized as entitlement to an initial disability evaluation in excess of 20 percent for painful scars is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to April 24, 2006, the Veteran's bilateral pes planus was manifested by mild symptomatology with relief due to custom orthotics; it was not manifested by more moderate symptomatology such as weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, or pain on manipulation or use of the feet.  

2.  From April 24, 2006, through November 22, 2012, the Veteran's bilateral pes planus was manifested by moderate symptomatology such as pain on use; it was not manifested by severe symptoms such as marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, swelling upon use or characteristic callosities.  

3.  Since November 23, 2012, the Veteran's bilateral pes planus has been manifested by severe symptomatology such as pain on manipulation that was accentuated, characteristic callosities, and marked pronation on the left foot; it has not been manifested by pronounced symptomatology such as bilateral marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes and appliances.  

4.  Throughout the pendency of this claim, the Veteran's mild nuclear sclerotic cataracts and vitreous cells have been associated with corrected visual acuity of 20/20, bilaterally, and a remaining field of vision of 45 for the left eye and 43 for the right eye; they have not been associated a remaining field of vision to 30 degrees but not 15 degrees, bilaterally.

5.  The Veteran's scarring of the nose and forehead has resulted in distortion of two features, and when combined, are greater than 0.6 centimeters; the scarring has not caused distortion or asymmetry of three or more features and is not associated with six or more characteristics of disfigurement.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for bilateral pes planus prior to April 24, 2006, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2013).

2.  The criteria for a disability evaluation in excess of 10 percent for bilateral pes planus, as of April 24, 2006 through November 22, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2013).

3.  The criteria for a disability evaluation in excess of 30 percent for bilateral pes planus, as of November 23, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2013).

4.  The criteria for an initial disability evaluation in excess of 30 percent for mild nuclear sclerotic cataracts and vitreous cells, most likely related to sarcoidosis and potential lupus, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321(b)(1), 3.350, 3.383, 4.1- 4.7, 4.16(b), 4.21, 4.75, 4.76, 4.78, 4.79, 4.80, 4.84(a), Diagnostic Codes 6000, 6080 (2008).

5.  The criteria for an initial compensable disability evaluation for a scar on the left nostril now characterized as entitlement to an initial evaluation in excess of 50 percent for scars of the nose and forehead have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14 (2013), 4.118, Diagnostic Code 7800 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The claims on appeal arise from the Veteran's disagreement with the initial evaluations assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for these claims.  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran has received numerous VA medical examinations, including a scar examination as recently as June 2011, an eye examination as recently as May 2012 and a feet examination as recently as November 2012.  VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Copies of private treatment records and Social Security Administration (SSA) records have also been associated with the claims file.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  

The Board recognizes it has been nearly 3 years since the Veteran's last scar examination.  In Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992), the Court held that fulfillment of the VA's duty to assist included that a thorough and contemporaneous examination be provided when the record before the Board contained no evidence of the then-current level of disability.  See also Caffrey v. Brown, 6 Vet. App. 377 (1994).  However, the Board has not found this to mean that the Court has established a specific time limit beyond which a new examination is required.  Reexaminations are required if the evidence indicates there has been a material change in a disability or that the current rating is incorrect.  38 C.F.R. § 3.327 (2013).  In the present case, the Veteran has not submitted any evidence or statement suggesting a change in the level of disability stemming from his service-connected scars.  As such, a new examination is not required at this time. 

Additionally, the Board finds there has been substantial compliance with its September 2012 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) scheduled the Veteran for a medical examination of the feet.  In addition, SSA records have now been associated with the claims file, and the Veteran was asked to identify any additional treatment or evidence in a November 2012 statement.  While the AMC did not specifically refer to records of private ophthalmological treatment, the Veteran was nonetheless asked to identify all medical treatment.  The AMC later issued a rating decision and a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2013).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2013).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in Fenderson v. West, the Court noted that where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  12 Vet. App. 119, 126 (1999).  

Bilateral Pes Planus

The Veteran is seeking an increased evaluation for his service-connected bilateral pes planus.  For historical purposes, the Veteran was originally granted service connection for bilateral pes planus in a March 2004 rating decision.  A noncompensable (0 percent) rating was assigned under Diagnostic Code 5276, effective as of December 23, 2003.  The Veteran submitted a timely notice of disagreement to the assigned rating in April 2004, and appealed the rating to the Board in February 2005.  Subsequently, in a February 2013 rating decision, the Veteran's disability evaluation was increased to 10 percent, as of April 24, 2006, and to 30 percent as of November 23, 2012.  As such, the issue before the Board is entitlement to an increased disability evaluation for bilateral pes planus, to include an initial compensable rating, a rating in excess of 10 percent as of April 24, 2006, and a rating in excess of 30 percent as of November 23, 2012.  

Upon receipt of the Veteran's original claim, he was afforded a VA examination in November 2003.  It was noted that he suffered from flat feet, bilaterally.  The examiner indicated that this condition did not interfere with the Veteran's posture or gait, or with the type of footwear he was expected to use.  Examination revealed arches to be completely absent from both feet.  There was good weight bearing alignment of the Achilles tendon.  

The Veteran underwent a private examination at the Foot & Ankle Institute in North Carolina in January 2004.  There was no ulceration or edema seen, and no heel pain was appreciated.  The longitudinal arch was found to be within normal limits at this time.  The Veteran was provided custom orthotics in March 2005, and another March 2005 record reflects a new complaint for the past year of some pain and discomfort in both of the feet along the arches and along the anterior ankle.  The Veteran was diagnosed as flat foot, congenital.  

A March 2006 VA treatment note reflects that there was no definite tenderness or swelling in the right foot.  An April 24, 2006, record, however, notes that the Veteran was suffering from "moderate" pes planus.  A relaxed calcaneal stance position was 7 to 8 degrees everted, bilaterally.  

In December 2007, the Veteran underwent an evaluation with the North Carolina Department of Health and Human Services.  The Veteran was noted to have a long-standing history of pes planus (or flat feet).  He claimed constant daily pain in the feet that limited his ability to move about.  The Veteran did not report using a cane or other handheld assistive device and he did not have one with him at the time of evaluation.  Examination of the feet confirmed that the Veteran did have mild pes planus, bilaterally.  The pes planus was described as "supple," and the Veteran complained of subjective tenderness throughout most of his body.  It was determined that the Veteran's subjective complaints outweighed the physical findings and that the Veteran's standing and walking should be limited to 4 hours at one time without any interruption or 6 hours in an 8 hour day.  The Veteran could use foot controls on a frequent basis, bilaterally, but he would have minor limitations in terms of climbing stairs, ramps, ladders and scaffolds.  

The Veteran underwent an additional VA examination of the feet in July 2008.  The Veteran reported that his condition had progressively worsened and treatment was only partially effective in relieving his symptoms.  The Veteran described pain, swelling, stiffness, fatigability, weakness, lack of endurance and other symptoms in both feet with standing and walking.  He also described flare-ups occurring 1 to 3 times per month that lasted more than 2 days but less than 7 days, resulting in increased pain, swelling and an inability to walk.  He indicated that he was unable to stand for more than a few minutes or walk for more than one-quarter of a mile.  The Veteran wore corrective shoes with orthotic inserts, as well as 2 crutches.  While it was noted that this examination was not specifically for pes planus, the examiner did note that an arch was present.  There was, however, a palpable deformity of the Achilles tendon.  There was no bowing of the tendon.  

Since the July 2008 VA examination report did not provide sufficient information to rate pes planus, another examination was provided in February 2012.  The Veteran was noted to be suffering from flat foot, among other conditions.  Service connection is also in effect for the residuals of a surgery to the right Achilles tendon, status post-surgery for repair of a right foot bunion, hallux valgus of the right great toe, second digit claw toe, left foot bunion formation and hallux valgus of the left foot.  These issues are not on appeal before the Board.  While the examiner discussed in detail the symptomatology associated with the preceding disabilities, the examiner failed to specifically address the symptomatology associated with pes planus.  

Therefore, the Veteran underwent an additional VA examination of the feet on November 23, 2012.  The Veteran reported that since his last examination, his feet would go numb with a sharp itching pain.  He also endorsed pain in the bottom of the feet.  Examination revealed pain on use with both feet.  There was also pain on manipulation that was accentuated on manipulation.  There was no indication of swelling on use.  There were characteristic calluses caused by the flatfoot condition.  The Veteran wore arch supports that did serve to relieve his symptoms.  The examiner concluded that there was no extreme tenderness of the plantar surface of either foot.  However, the Veteran did have decreased longitudinal arch height on weight-bearing with objective evidence of marked deformity of the foot (pronation, abduction, etc.), bilaterally.  Marked pronation was also noted on the left foot that was not improved by orthopedic shoes or appliances.  The weight-bearing line also fell over or medial to the great toe on the left foot.  However, it was noted that it "[c]ould be possible" that this was related to the Veteran's other foot problems, including his hammer toes and hallux valgus.  There was also "inward" bowing of the Achilles tendon on the left foot.  There was no marked inward displacement and severe spasm of the Achilles tendon, however, for either foot.  There was no scarring of the feet related to this condition.  X-rays of the feet were taken, revealing borderline pes planus in the right foot and pes planus of the left foot.  This impacted the Veteran's ability to work.  The Veteran reported that his feet would be affected with any job where he would be required to stand for long periods of time or do much walking.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to an initial compensable evaluation for his service-connected pes planus, prior to April 24, 2006.  The Veteran's pes planus is rated under Diagnostic Code 5276.  Under this code, acquired flatfoot that is mild, with symptoms relieved by built-up shoe or arch support, is rated as noncompensable (0 percent disabling).  Flatfoot that is moderate, with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, either bilaterally or unilaterally, is rated as 10 percent disabling.  38 C.F.R. § 4.71a.  

According to the November 2003 VA examination, while there were absent arches, this was not of sufficient severity to interfere with the Veteran's posture or gait, and it did not interfere with the type of footwear he was expected to use.  There was also good alignment of the Achilles tendon.  A March 2005 record does note that the Veteran had been experiencing some pain and discomfort along the arches over the last year.  However, he was provided custom orthotics, and a March 2006 VA podiatry note indicates that there was no definite tenderness or swelling at this time.  Based on this evidence, the Board finds that the Veteran's pes planus was more appropriately characterized as "mild" rather than as "moderate" prior to April 24, 2006.  

However, an April 24, 2006, VA treatment record specifically characterized the Veteran's pes planus as "moderate" as of this time, demonstrating that a 10 percent evaluation is warranted as of April 24, 2006.  See id.  However, the preponderance of the evidence demonstrates that an evaluation in excess of 10 percent is not warranted at any time prior to November 23, 2012.  Under Diagnostic Code 5276, a higher evaluation of 20 percent is warranted when there is evidence of severe flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), with pain on manipulation and use accentuated, indication of swelling on use and characteristic callosities, unilateral.  38 C.F.R. § 4.71a.  A higher evaluation of 30 percent is warranted for severe flatfoot that is bilateral.  Id.  

According to a December 2007 evaluation with the North Carolina Department of Health and Human Services, the Veteran was presently suffering from "mild" pes planus.  The evaluation report indicates that the Veteran was still capable of standing and walking for 4 hours at a time without interruption, and while the Veteran could use foot controls, he only had minor limitations with activities such as climbing steps.  This evidence is not indicative of "severe" pes planus with marked deformity and pain on use accentuated.  The Board recognizes that a subsequent VA examination dated July 2008 reflects complaints of pain and swelling, and the Veteran reported that he was not able to stand for more than a few minutes or walk for more than a quarter of a mile during flare-ups.  However, this examination appears to have been focusing on the Veteran's other service-connected foot disabilities, rather than the pes planus issue currently on appeal.  Furthermore, the examiner noted that an arch was still present at this time, suggesting that there was not marked deformity.  The record contains no further evidence of treatment for pes planus until the November 23, 2012, VA examination.  As such, the Board finds that the preponderance of the evidence reflects that the Veteran's pes planus was best characterized as "moderate" rather than as "severe" prior to November 23, 2012.  

Finally, the Board finds that the preponderance of the evidence of record demonstrates that an evaluation in excess of 30 percent is not warranted at any time since November 23, 2012.  Under Diagnostic Code 5276, the highest available evaluation is 50 percent.  This is warranted for flat foot that is pronounced, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  According to the November 2012 VA examination report, there was an improvement in symptomatology as a result of the Veteran's arch supports.  There was also no marked inward displacement or severe spasm of the Achilles tendon in either foot.  The record does not contain any subsequent evidence pertaining to the Veteran's pes planus.  As such, the evidence demonstrates that the Veteran has not met the criteria for an evaluation in excess of 30 percent at any time since November 23, 2012.  

The Board recognizes that the Veteran believes he is entitled to higher ratings for his bilateral pes planus throughout the pendency of this claim.  However, the Veteran has not provided VA with any evidence or statement to suggest that he met the schedular criteria for a higher rating at any time during the pendency of this claim.  As such, the Veteran's mere assertion that he is entitled to a higher rating is insufficient.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The claim of entitlement to an increased evaluation for bilateral pes planus, to include an initial compensable evaluation, an evaluation in excess of 10 percent as of April 24, 2006, and an evaluation in excess of 30 percent as of November 23, 2012, must be denied.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In this regard, to accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court specified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996). 

In Thun, the Court further explained that the actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board is aware of the Veteran's complaints as to the effects of his service-connected bilateral pes planus on his activities of work and daily living.  In the Board's opinion, all aspects of this disability are adequately encompassed in the assigned schedular ratings.  In this respect, the Veteran complains of pain and impaired mobility.  However, the assigned ratings contemplate the impairment of function caused by painful pes planus.  In short, the Board finds that the assigned schedular evaluation is adequate.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).

Eye

The Veteran also contends that he is entitled to an initial evaluation in excess of 30 percent for his service-connected eye disability.  Service connection was initially established in a March 2004 rating decision.  A zero percent disability evaluation was assigned under Diagnostic Code 6000-6028, effective as of December 2003.  A timely notice of disagreement was received from the Veteran in April 2004, and the zero percent rating was appealed to the Board in February 2005.  In a June 2012 rating decision, the Veteran's disability evaluation was increased to 30 percent under Diagnostic Codes 6000-6080, effective as of May 31, 2012.  In September 2012, the Veteran was granted entitlement to an initial 30 percent evaluation, as of December 23, 2003.  

The Veteran's mild nuclear sclerotic cataracts and vitreous cells was previously rated under Diagnostic Code 6000-6208, 38 C.F.R. § 4.84a (2008), and was thus rated on the basis of residuals under Diagnostic Code 6028 for other cataract.  See 38 C.F.R. § 4.27.  However, as was noted in the August 2010 Board remand, a July 2008 VA examination report reflects a history of bilateral sarcoid uveitis, last active in June 2008, with symptoms of pain, redness, and blurring treated by a private ophthalmologist and a diagnosis of chronic bilateral uveitis secondary to sarcoid.  

Given the diagnosis of chronic uveitis, the Board found that Diagnostic Code 6600 for uveitis was applicable.  Under Diagnostic Code 6600, uveitis, in chronic form, is to be rated from 10 percent to 100 percent for impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology, with a minimum rating of 10 percent during active pathology.  38 C.F.R. § 4.84a.  Although the Veteran's visual acuity was noncompensable and he denied episodic incapacity, the July 2008 VA examination report did not provide field vision and the record was inadequate as to whether he had rest-requirements.  

The Board notes that while the Veteran's appeal was pending, the Rating Schedule for evaluating disabilities of the eyes was revised and amended.  See 73 Fed. Reg. 66543-54 (Nov. 10, 2008).  The effective date of the revisions is December 10, 2008, and the revised criteria apply to all applications for benefits received by VA on or after that date.  Id. at 66544.  The Board notes that the Veteran filed his claim in October 2003; thus, the post-2008 regulation does not apply to this claim.  

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based on the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061-79 (2008).  A disability rating for visual impairment is based on the best distant vision obtainable after the best correction by glasses.  38 C.F.R. § 4.75.  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a.  

The Veteran's mild nuclear sclerotic cataracts and vitreous cells have been assigned an initial rating of 30 percent as of December 23, 2003, under Diagnostic Code 6000-6080.  

Evidence relevant to the severity of the Veteran's bilateral eye disorder throughout the appeal period includes VA eye examinations dated in November 2003, July 2008, July 2011 and May 2012.  

During the November 2003 VA examination, the Veteran reported a bilateral injury to his eyes, including an orbital blowout of the left eye in a sports injury.  He had a history of a sarcoid and lupus and reported recurring foreign body sensation as well as decreased visual acuity bilaterally.  Uncorrected visual acuity was 20/60 in each eye and best-corrected visual acuity was 20/30 in each eye with the following refraction: the current habital prescription was right eye -.25 diatasphere, left eye - .25-75 axis 180.  Confrontation fields were quite normal and he had slightly constricted Goldmann fields.  There was full extraocular motility and ortho at distance.  External examination was normal, but he had one small scar near the lateral canthus in the periocular area.  Slitlamp examination revealed that lips, lashes, conjunctiva, cornea, anterior chamber and irises were normal in both eyes.  He had 1+ nuclear sclerotic changes bilaterally.  In his vitreous, he had cells.  Dilated fundus examination revealed cup to disc ratio of 0.2 to 0.25 on the right and 0.25 on the left with normal macular and normal blood vessels.  His peripheral vitreous showed relatively dense cells and a hazy view.  The assessment was mild nuclear sclerotic cataracts bilaterally.  He had vitreous cells likely related to his history of sarcoid and potentially lupus as well.  The examiner noted that the nuclear sclerotic cataracts as well as the vitreous cells were the source of his reduced visual acuity and his slightly reduced Goldmann fields.  

VA has also obtained copies of the Veteran's SSA records, including an October 2003 private treatment note.  According to this record, the Veteran was complaining of being struck in the right eye while walking in his yard.  The Veteran reported slight pain with decreased and blurry vision in the right eye.  The Veteran was diagnosed with abrasion/foreign body of the right eye.  An October 2004 private neurological examination report was also obtained.  This reflects that the pupils were reactive and that extraocular movements were full.  Visual fields were also deemed to be full without extinction.  There was no nystagmus, but funduscopic examination of the left eye did reveal blood vessel drop out as it approached the optic nerve disc.  However, the disc itself was sharp and there was no obvious papilledema.  A diagnosis of anisocoria was assigned.  

According to a VA eye clinic note dated October 2007, the Veteran's corrected visual acuity was 20/30 for the right eye and 20/25-2 for the left eye.  Refraction was +.50-0.50*030 in the right eye and +0.50-=0.75*005 in the left eye.  The cornea and conjunctiva were clear, bilaterally.  The Veteran was diagnosed with sarcoid related uveitis. 

During the July 2008 VA examination, the Veteran reported that he had been diagnosed with bilateral sarcoid uveitis in 2003 while on active duty.  He was being treated for the condition by a civilian ophthalmologist.  He used pred forte ophthalmic solution tid-qid bilaterally on a daily basis.  He reported that the uveitis was last active in June 2008.  The Veteran was currently being treated for multiple other medical conditions.  The symptoms were pain, redness and blurring of both eyes.  There were no periods of incapacitation due to the eye disease and there was no history of congestive or inflammatory glaucoma.  Central visual acuity testing revealed the following: 







Right Eye
Left Eye
Uncorrected Far Vision
20/60
20/70
Corrected Far Vision
20/20
20/20
Uncorrected Near Vision
20/200@19"
20/200@19"
Corrected Near Vision
20/20@16"
20/20@16"

There was not more than four diopters of spherical correction between the eyes and visual acuity was not worse than 5/200.  There was a lens abnormality, specifically iris adhesions on anterior capsule, bilaterally.  There were no residuals of an eye injury.  Fundoscopic examination was normal, with vessels within normal limits and clear macula and fundus.  Media noted bilateral posterior vitreous detachments as well as vitreous floaters greater in the left eye.  Periphery was intact and negative for holes, tears or traction, bilaterally.  Findings on slit examination were normal, specifically lids/lacrimal were within normal limits in each eye, the cornea was clear in each eye, the anterior chamber was deep and clear without flare or cells in each eye, the iris was intact and flat for each eye and the lens showed evidence of previous iris adhesions on anterior capsule in each eye.  Confrontation fields showed full to finger count in both eyes, and manifest refraction showed right eye: +0.75-0.75x030 20/20 and left eye: +1.00-0.75x005 20/20 +2.00add ou20/20, 20/20@16".  

With regard to employment history, it was noted that the Veteran retired from the military in 2003.  The diagnosis was chronic, bilateral uveitis secondary to sarcoid.  The problem associated with the diagnosis was redness, pain and blurred vision when the condition was active.  There was a mild effect on chores, shopping, exercise, sports, recreation, traveling and feeding.  There was no effect on bathing, dressing, toileting and grooming.  Finally, there was a moderate effect on the Veteran's driving.  

Pursuant to an August 2010 Board remand, the Veteran underwent another VA eye examination in July 2011, specifically so that a field of vision test could be conducted as well as an opinion with regard to whether the Veteran had any rest requirements because of his eye disorder.  

During the July 2011 VA examination, the Veteran reported that he had two to three flare-ups per year due to his eye disorder.  His last flare-up was two months earlier and it was treated with topical steroid drops and cycloplegia.  There was no history of hospitalization or surgery, trauma, eye neoplasm or incapacitating periods due to eye disease.  The Veteran complained primarily of pain and redness.  Muscle function examination showed that no diplopia was present.  Fundoscopic examination of both eyes was abnormal, with vitreous floaters.  Optic nerve, vessel and macular were within normal limits and periphery was intact to 360 degrees.  There was reportedly no visual field defect.  Central visual acuity was not worse than 5/200.  There was no corneal disorder (including keratoconus) that resulted in severe irregular astigmatism that could be improved more by contact lenses than by eyeglass lenses.  There was no difference equal to two or more scheduled steps or lines of the near vision being worse.  There were also no more than three diopters of spherical correction between the eyes.  Visual acuity testing revealed: 


Right Eye
Left Eye
Uncorrected Far Vision
20/30
20/30
Corrected Far Vision
20/20
20/20
Uncorrected Near Vision
20/100
20/100
Corrected Near Vision
20/20
20/20

With regard to both of the eyes, slit lamp findings were abnormal.  Specifically, while lids/lacrimal and sclera/conjunctiva were within normal limits, the cornea and anterior chamber were clear and the iris was intact, the lens showed pigment on anterior capsular from previous iritis.  Both eye lenses were intact.  There was no other lens abnormality.  There were no physical findings of abnormal lacrimal duct function, abnormal eyelids, chronic conjunctivitis, residuals of an eye injury, lagophthalmos, symblepharon, ptosis, nystagmus, eyelash loss or eyebrow loss.  There were physical findings of abnormal accommodation and it was indicated that no eye had been removed.  Clinical testing revealed pupils to be equal, round and reactive to light (-apd), confrontation fields were full in both eyes, and manifest refraction revealed mRX right eye:+0.25-0.75x35 20/20 left eye: +0.50-0.75x010 20/20 +2.25add ou.  It was noted that the Veteran was not employed and had been retired since 2003.  

Unfortunately, the July 2011 VA eye examiner did not conduct field of vision testing.  As such, the RO afforded the Veteran another VA examination in May 2012.  During that examination, the Veteran had bilateral corrected vision of 20/20, both distance and near.  It was also noted that the Veteran reported two to six flare-ups of uveitis per year that lasted between 30 minutes and one month.  During a flare-up, the Veteran required a half day to two days of rest period to return to functionality.  During flare-ups, the Veteran reported significant photophobia and had a great deal of difficulty driving at night.  The reported redness and blurriness that was reported during flares was caused by the anterior uveitis and usually resolved between a half day and two days of commencing treatment with topical prednisone and cycloplegia.  

The Veteran complained primarily of pain and redness only during flare-up.  He also complained of glare and photophobia, also only during flare-up.  He reported between two and six episodes of incapacitation due to pain and photophobia per year due to bilateral anterior uveitis.  

Muscle function examination showed that no diplopia was present.  Fundoscopic examination of both eyes was not done as it was medically contraindicated.  There was, reportedly, no visual field defect.  Central visual acuity was not worse than 5/200.  There was no corneal disorder (including keratoconus) that resulted in severe irregular astigmatism that could be improved more by contact lenses than by eyeglass lenses.  There was no difference equal to two or more scheduled stepos or lines of the near vision being worse.  There were also no more than three diopters of spherical correction between the eyes.  Visual acuity testing revealed: 


Right Eye
Left Eye
Corrected Far Vision
20/20
20/20
Corrected Near Vision
20/20
20/20

With regard to both of the eyes, slit lamp findings were abnormal.  Specifically, while lids/lacrimal and sclera/conjunctiva were within normal limits, the cornea and anterior chamber were clear, the iris was intact and the lens showed pigment on anterior capsular.  Both eye lenses were intact.  There was no other lens abnormality.  There were no physical findings of abnormal lacrimal duct function, abnormal eyelids, chronic conjunctivitis, residuals of eye injury, lagophthalmos, symblepharon, ptosis, nystagmus, eyelash loss or eyebrow loss.  There were physical findings of abnormal accommodation (presbyopic) and it was indicated that no eye had been removed.  Clinical testing revealed that high res 15 fields were full OD:OS.  

The results of the visual field testing of the left eye were as follows:


Normal
Remaining
Loss
Temporally (180)
85
58
27
Down Temporally (225)
85
62
23
Down (270)
65
45
20
Down Nasally (315)
50
40
10
Nasally (0)
60
37
23
Up Nasally (45)
55
40
15
Up (90)
45
32
13
Up Temporally (135)
55
43
12
Total Field: 500
Total Loss
143
Remaining Field (Total Field Minus Total Loss)
357
Average Contraction (Remaining Field Divided by 8)
45

The results of the visual field testing of the right eye were as follows:


Normal
Remaining
Loss
Temporally (180)
85
60
25
Down Temporally (225)
85
55
30
Down (270)
65
43
22
Down Nasally (315)
50
40
10
Nasally (0)
60
29
31
Up Nasally (45)
55
37
18
Up (90)
45
30
15
Up Temporally (135)
55
45
10
Total Field: 500
Total Loss
161
Remaining Field (Total Field Minus Total Loss)
339
Average Contraction (Remaining Field Divided by 8)
43

The preponderance of the above evidence demonstrates that the Veteran is not entitled to an evaluation in excess of 30 percent for his service-connected mild nuclear sclerotic cataracts and vitreous cells at any time during the pendency of this claim.  The Veteran is currently rated under Diagnostic Code 6080 for impairment of field vision.  Under this code, a 30 percent evaluation is warranted when there is concentric contraction of the visual field to 45 degrees, but not to 30 degrees, bilaterally.  38 C.F.R. § 4.84a.  In the present case, average contraction in the left eye is to 45 degrees and average contraction in the right eye is to 43 degrees.  As such, the Veteran clearly meets the criteria for a 30 percent evaluation based on impairment of field vision.  See id.

However, a higher evaluation of 50 percent requires bilateral concentric contraction of the visual field to 30 degrees but not to 15 degrees.  Id.  At no time during the pendency of this claim has the evidence of record suggested such impairment in the visual field.  As such, a higher evaluation is not warranted based on impairment of the visual field.  

The Board has also considered whether a higher rating may be warranted based on loss of visual acuity.  The best distant visual acuity obtainable after best correction by glasses will be the basis of rating, except in cases of keratoconus in which contact lenses are medically required.  38 C.F.R. § 4.75.  According to the July 2008 VA examination report, the Veteran had corrected distant vision of 20/20 in both eyes.  An evaluation is not available for such a degree of corrected vision.  Corrected distant vision was again found to be 20/20 for both eyes upon examination in July 2011 and May 2012.  As such, a higher evaluation cannot be provided for loss of visual acuity.  See 38 C.F.R. § 4.84a.  

Higher evaluations are also warranted when there is evidence of anatomical loss of one or both eyes (with sufficiently diminished visual acuity in the remaining eye) or blindness in both eyes with only light perception.  In the present case, the evidence demonstrates that the Veteran does not suffer from the anatomical loss of either eye and that he does not suffer from blindness with only light perception.  As such, these codes are not applicable.  

Finally, depending on the degree of impairment of muscle function, higher evaluations are feasible.  See 38 C.F.R. § 4.84a, Diagnostic Code 6090.  However, the February 2012 VA examination report revealed no evidence of diplopia or other noted impaired muscle function.  As such, these regulations are not applicable.  

In summary, the evidence of record demonstrates that the Veteran suffers from mild nuclear sclerotic cataracts and vitreous cells, resulting in impairment of field vision of 45 degrees in the left eye and of 43 degrees in the right eye, warranting a 30 percent evaluation.  The record does not contain any evidence of greater impairment of field vision at any time during the pendency of this claim.  The evidence of record also demonstrates corrected distant vision of 20/20 throughout the claims period, with no evidence of anatomical loss of an eye, blindness or impairment of muscle function.  As such, the preponderance of the evidence of record demonstrates that a disability evaluation in excess of 30 percent is not warranted at any time during the pendency of this claim. See 38 C.F.R. § 4.84a.  

As a final matter, the Board notes that the Veteran has claimed seeking private ophthalmological treatment.  However, VA has requested that the Veteran identify who his treatment provider is so that an effort can be undertaken to aid him in recovering these records.  However, to date, the Veteran has failed to follow-up with VA's request, and as such, records cannot be obtained.  While VA has a statutory duty to assist in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence - the duty to assist is not a one way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991); 38 C.F.R. § 3.159(c)(1)(i), (ii) (2013).

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to a disability evaluation in excess of 30 percent for mild nuclear sclerotic cataracts and vitreous cells must be denied.

The Board has again considered whether referral for an extraschedular evaluation is warranted.  The Board is aware of the Veteran's complaints as to the effects of his service-connected eye disability on his activities of work and daily living.  In the Board's opinion, all aspects of this disability are adequately encompassed in the assigned schedular ratings.  In this respect, the Veteran complains of redness, blurriness and photophobia, particularly during flare-ups.  However, the assigned rating is meant to compensate for symptoms of impaired vision.  In short, the Board finds that the assigned schedular evaluation is adequate.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).

Scarring of the Face

Finally, the Veteran contends that he is entitled to an initial compensable evaluation for his scar of the left nostril (now characterized as entitlement to an initial disability evaluation greater than 50 percent for scars of the nose and forehead).  The Veteran was originally granted service connection for scars of the forehead, nose, right ribs, right foot and left wrists in a March 2004 rating decision.  A noncompensable evaluation was assigned under Diagnostic Code 7805, effective as of December 23, 2003.  A timely notice of disagreement to the assigned evaluation was received from the Veteran in April 2004, and the Veteran appealed the assigned rating to the Board in February 2005.  In an April 2009 rating decision, a separate 10 percent evaluation was assigned for scarring of the forehead under Diagnostic Code 7800, effective as of December 23, 2003.  

In August 2010, the Board denied a disability evaluation in excess of 10 percent for a scar of the forehead, and, a compensable evaluation for a scar on the underside of the nose.  However, in a December 2011 rating decision, an initial disability evaluation of 50 percent for scarring of the nose and forehead was assigned under Diagnostic Code 7800, effective as of December 23, 2003.  

Upon filing his claim, the Veteran was afforded a VA examination in November 2003.  It was noted that he had a number of scars, including of the forehead, nose, right ribs, right foot and left wrist.  The Veteran's history included the breakdown of tissues related to a surgical procedure of the nose.  Subsequent repair was necessary.  Cosmetic procedures were also performed to restore the nose to normal appearance and function.  Examination revealed the nose to have several changes arising from a septoplasty which was followed by the need for cosmetic repair.  Photographs revealed a graph replacement at the tip of the nose and an irregularity in the left nasal fold adjacent to the graft.  Several scars were also noted on the rest of the skin, with one on the forehead that was 8 centimeters (cm) in length and on average 0.2 cm in width.  It was not associated with any marked elevation or depression and there was minimal change in pigmentation being characterized by a mild shiny appearance.  There was also a scar at the tip of the nose that was 2 cm.  There was also a 1 cm scar on the side of the graft.  These were well-healed without complications or gross disfigurement.  The Veteran was diagnosed with well-healed surgical scars of the forehead, nose, right chest and right foot.  

The Veteran was also afforded a VA examination for his scars in July 2008.  It was noted that the Veteran had a scar of the forehead that was due to surgery for a graft to the nose in 2003.  The scar was 6 cm in length and 1 cm in width.  The scar was not tender to palpation and there was no adherence to underlying tissue.  The scar also did not result in limitation of motion or loss of function, and there was no underlying soft tissue damage, skin ulceration or breakdown over the scar.  There was also no elevation or depression of the scar or induration or inflexibility.  There was, however, disfigurement of the head, face or neck, although the color and texture of the scar were the same as the surrounding skin.  

There was also scarring of the left cheek due to a laceration in 1997.  There was no skin breakdown or ulceration, and no underlying soft tissue damage.  The scar had a maximum width of 2 cm and a maximum length of 1 cm.  It was not tender to palpation and it did not result in loss of motion or impaired function.  There was also no adherence to underlying tissue and the scar was not elevated or depressed.  The texture of the scar was normal but the skin was darker than normal.  The examiner concluded that this scar did not result in disfigurement of the head, face or neck.  

The examiner also described the scarring of the Veteran's nose.  The scar was noted to have a maximum width of 0.5 cm and a maximum length of 1.5 cm.  The scar was not tender to palpation and there was no limitation of motion or loss of function.  There was also no underlying soft tissue damage or underlying tissue loss.  The scar was neither elevated nor depressed and the texture and color of the scar was normal.  There was also no ulceration or breakdown of the scar.  

There was also scarring of the left wrist that was noted to have begun in 1997.  This was a maximum length of 2 cm and a maximum width of 0.5 cm.  There was no tenderness on palpation and it did not result in limitation of motion or loss of function.  There was also no adherence to underlying tissue and no underlying soft tissue damage.  Finally, there was no skin ulceration or breakdown over the scar.  

The Veteran was most recently afforded a VA examination for scarring of the nose and forehead in June 2011.  The examiner noted that the Veteran had a scar on the left side of the nose.  The left side of the columella was higher than the right.  The scar was nontender and without color difference.  No hair was seen.  There was no skin breakdown over the scar but the Veteran did report pain.  Specifically, he described a sharp cutting pain when in the sun.  The Veteran felt that the pigmentation of the skin and the shape of the external septum were worse.  Examination revealed the scar to have a maximum width of 0.5 cm and a maximum length of 2.5 cm.  The scar was noted to be superficial with no other disabling effects.  There were signs of inflammation, edema or keloid formation and the skin inferior to the scar was slightly puffy and hyperpigmented.  There was also a tiny area with slight depression at the lateral end of the scar.  There was no adherence.  There was also a scar descending from the columella into the mustache measuring 0.6 cm by 0.3 cm.  The scar was healthy without tenderness, depression, adherence or color difference.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to an evaluation in excess of 50 percent for scars of the nose and forehead at any time during the pendency of this claim.  The Veteran's scarring is presently rated under Diagnostic Code 7800, as it existed prior to October 23, 2008.  Amendments were made to the criteria for rating the skin, effective as of October 23, 2008.  However, the amended regulations are only applicable to claims received on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (September 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800-05 (2009)).  

Under Diagnostic Code 7800 (as it existed prior to October 23, 2008), a 50 percent evaluation is warranted for disfigurement of the head, face or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks or lips), or; with four or five characteristics of disfigurement.  38 C.F.R. § 4.118 (2008).  The 8 characteristics of disfigurement are: 

(1) Scar is 5 or more inches (13 or more cm.) in length.
(2) Scar is at least one-quarter inch (0.6 cm.) wide at the widest part.
(3) Surface contour of scar is elevated or depressed on palpation.
(4) Scar is adherent to underlying tissue.
(5) Skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).
(6) Skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).
(7) Underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.).
(8) Skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, is rated 80 percent disabling.  Id.  

In the present case, there is no evidence of gross distortion or asymmetry of three or more features or paired sets of features.  The Veteran's scarring impacts the nose and the forehead.  The Veteran also does not have six or more characteristics of disfigurement, in that his scarring is 2.5 cm in length by 0.5 cm in width and 0.6 cm in length by 0.3 cm in width.  As such, it is not 13 cm or more in length.  While the combined width of the scarring is greater than 0.6 cm in width, the scarring is not adherent to underlying tissue, the skin is not hypo- or hyper-pigmented in an area exceeding 39 sq. cm, the skin texture is not abnormal in an area exceeding 39 square cm, underlying soft tissue is not missing in an area exceeding 39 sq. cm, and the skin is not indurated and inflexible in an area exceeding 39 sq. cm.  As such, the Veteran's scarring does not result in 6 or more characteristics of disfigurement and a higher evaluation of 80 percent is not warranted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to an initial evaluation in excess of 50 percent for scarring of the nose and forehead must be denied.

Again, the Board has considered whether referral for extraschedular consideration is warranted.  However, the Veteran has not identified any effects stemming from this condition that would suggest the rating schedule is inadequate to rate his disability.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).


ORDER

The claim of entitlement to increased disability evaluations for pes planus prior to April 24, 2006, to include an initial compensable evaluation, an evaluation in excess of 10 percent as of April 24, 2006, and an evaluation in excess of 30 percent as of November 23, 2012, is denied.  

The claim of entitlement to an initial disability evaluation in excess of 30 percent for mild nuclear sclerotic cataracts and vitreous cells is denied.  

The claim of entitlement to an initial disability evaluation in excess of 50 percent for scarring of the nose and forehead is denied.  


REMAND

Finally, regarding the issue of entitlement to a disability evaluation in excess of 20 percent for painful scars, an additional remand is regrettably necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In September 2012, the Board remanded this issue because there was confusion as to how the Veteran's service-connected right second toe scar had been rated.  As previously noted, the RO granted service connection for scars of the forehead, nose, right ribs, right foot and left wrist in a March 2004 rating decision and assigned a noncompensable disability evaluation as of December 23, 2003.  Subsequent to the Veteran's notice of disagreement, service connection for painful scars was granted in a December 2011 rating decision.  A 20 percent evaluation was assigned, effective as of December 23, 2003.  Service connection was also granted for a "right toe scar," and a noncompensable evaluation was assigned for this disability as of December 23, 2003.  

The Board explained in September 2012 that it had found the issue on appeal (entitlement to an initial compensable rating for a scar of the right second toe) to now be characterized as entitlement to an initial evaluation greater than 20 percent for painful scars, since the June 2011 VA examination report indicated that the right second toe scar was painful.  However, the Veteran was separately service-connected for a "right toe scar" as noncompensably disabling, effective as of December 23, 2003.  

On remand, the RO should clarify whether the Veteran's separately service-connected "right toe scar" contemplates the right great toe, the right second toe or both.  The fourth remand directive in September 2012 was for the RO/AMC to "[c]larify whether the Veteran's separately service-connected "right toe scar" contemplates the right great toe scar or the right second toe scar or both."  A review of the record reveals that no clarification was provided in regard to this matter.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).  

Accordingly, the case is REMANDED for the following action:

1.  Clarify whether the Veteran's separately service-connected "right toe scar" contemplates the right great toe scar or the right second toe scar or both.

2.  Review the record and ensure that the above actions are completed.  When the AMC/RO is satisfied that the record is complete, the claim should be readjudicated.  If any benefit sought on appeal remains denied, the AMC/RO must furnish the Veteran and his representative a Supplemental Statement of the Case (SSOC) and allow the Veteran an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


